DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5-12 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Falkenburg et al. (USPN 2012/0331546).

With respect to Claim 1, Falkenburg teaches a stylus (Figs. 1-16) comprising: 
one or more electrodes operable to wirelessly transmit signals to a touch sensor of a device (Figs. 1-16.  At least Fig. 2, item 232 and paragraphs [0036]-[0038]); and 
one or more sensors operable to detect a plurality of stylus movements (Figs. 1-16.  At least Fig. 2, item 214 and paragraphs [0032]-[0034] teach motion/orientation detection), 
wherein the stylus or the device determines a plurality of functionalities of the stylus or the device based on a vertical orientation or a horizontal orientation of the stylus or the device (Claim 11 and Figs. 1-16.  At least Fig. 2, item 214 and paragraphs [0032]-[0034], [0039], [0045], [0048] and [0049] teach movement detection to determine a condition of the stylus and Claim 11 and paragraphs [0036]-[0048], [0068] and [0072] teach various actions can be performed based on the detected condition of the stylus).

With respect to Claim 2, Falkenburg teaches the stylus of Claim 1, discussed above, wherein the sensors comprise an accelerometer, a magnetometer, a global positioning system (GPS), or a gyroscope (Falkenburg, paragraph [0032]).

With respect to Claim 3, Falkenburg teaches the stylus of Claim 1, discussed above, wherein the functionalities of the stylus or the device are further determined based at least in part on one or more of: 
an object sliding along at least a portion of a surface of the stylus; 
a stylus location during a stylus movement (Falkenburg, paragraphs [0030], [0036], [0052] and [0054]); 
a shaking of the stylus; and 
a stylus rotation (Falkenburg, Claim 4, Fig. 6 and paragraphs [0048] and [0049]). 
With respect to Claim 5, Falkenburg teaches the stylus of Claim 1, discussed above, wherein the functionalities of the stylus or the device are determined based at least in part on: 
data stored by the stylus (Falkenburg, Fig. 3 and paragraphs [0041]-[0043], [0053], [0055], [0063] and [0065] teach specific codes associated with the stylus); and 
a specific order of a sequence of movements of the stylus. 
With respect to Claim 6, Falkenburg teaches the stylus of Claim 5, discussed above, wherein at least one movement in the sequence of movements of the stylus comprises shaking, rotation (Falkenburg, Claim 4, Fig. 6 and paragraphs [0048] and [0049] teach rotation), or vibration. 

With respect to Claim 7, Falkenburg teaches the stylus of Claim 1, discussed above, wherein a functionality of the stylus or the device comprises one or more of: 
modifying content displayed by a display of the device (Falkenburg, Claim 11 and paragraphs [0036], [0048] and [0072] teach writing, drawing, erasing and moving of displayed objects); 
authenticating a user of the stylus to the stylus or the device (Falkenburg, paragraph [0039]); 
altering a power setting of the stylus or the device (Falkenburg, paragraphs [0039] and [0049]); 
transferring data between the stylus and the device; 
accessing menus or commands specific to data stored by the stylus or the device; and 
accessing menus or commands specific to content displayed by the display of the device. 
With respect to Claim 8, Falkenburg teaches the stylus of Claim 7, discussed above, wherein modifying content displayed by the display of the device comprises one or more of: 
adding content displayed by the display of the device (Falkenburg, Claim 11 and paragraphs [0036] and [0048] teach writing and drawing); 
removing content displayed by the display of the device (Falkenburg, Claim 11 and paragraphs [0036] and [0048] teach erasing); 
altering characteristics of content displayed by the display of the device (Falkenburg, Claim 11 and paragraphs [0036] and [0048] teach erasing.  Examiner notes the term “altering” is subject to a reasonably broad interpretation); and 
moving content displayed by the display of the device (Falkenburg, paragraph [0072] teaches moving displayed objects).

Claim 9, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the stylus of Claim 1, discussed above.
The further limitations of claim 10 are rejected for substantially the same reasons as claim 3, discussed above.
Claim 11, one or more non-transitory computer-readable storage media, corresponds to and is analyzed and rejected for substantially the same reasons as the stylus of Claim 1, discussed above.
Examiner notes Falkenburg, Fig. 2 and paragraphs [0028] and [0034] further teach non-transitory computer readable storage media embodying logic.
The further limitations of claim 12 are rejected for substantially the same reasons as claim 2, discussed above.
The further limitations of claim 15 are rejected for substantially the same reasons as claim 7, discussed above.

*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falkenburg et al. (USPN 2012/0331546) in view of Fahraeus et al. (USPN 2002/0175903).

With respect to Claim 4, Falkenburg teaches the stylus of Claim 1, discussed above, wherein the functionalities of the stylus or device are determined based at least in part on an object touching the stylus (Falkenburg, Claim 6, Fig. 10 and paragraph [0056] teach detection of an endcap is further considered).  However, Falkenburg fails to expressly teach wherein the functionalities of the stylus or the device are determined based at least in part on a vibration of the stylus resulting from an object touching the stylus (emphasis added).
Fahraeus teaches an electronic pen including a vibration sensor detecting separation or combination with an end cap (Fig. 5 and paragraph [0052]).
Falkenburg teaches a base process/product of a stylus with functionality including endcap detection which the claimed invention can be seen as an improvement 
Fahraeus’s known technique of an electronic pen including a vibration sensor detecting separation or combination with an end cap would have been recognized by one skilled in the art as applicable to the base process/product of Falkenburg and the results would have been predictable and resulted in a stylus wherein the functionalities of the stylus or the device are determined based at least in part on a vibration of the stylus resulting from an object touching the stylus which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of claim 14 are rejected for substantially the same reasons as claim 4, discussed above.


Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falkenburg et al. (USPN 2012/0331546) in view of Harris (USPN 2013/0120463).

With respect to Claim 13, Falkenburg teaches the media of Claim 11, discussed above.  However, Falkenburg fails to expressly teach wherein the functionalities of the stylus or the device are determined based at least in part on a shaking of the stylus.
Harris teaches a known technique including detecting the shaking of a stylus (Figs. 1-6C and paragraphs [0005], [0006], [0056], [0058], [0066] and [0083]).
Falkenburg teaches a base process/product of a stylus including motion detection which the claimed invention can be seen as an improvement in that the functionalities of the stylus or the device are determined based at least in part on a shaking of the stylus.  Harris teaches a known technique of detecting the shaking of a stylus that is comparable to the base process/product.
Harris’ known technique of detecting the shaking of a stylus would have been recognized by one skilled in the art as applicable to the base process/product of Falkenburg and the results would have been predictable and resulted in a stylus wherein the functionalities of the stylus or the device are determined based at least in part on a shaking of the stylus which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 10,599,234. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to stylus functionality based on movement including vertical or vertical orientation.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 9,116,558 in view of Falkenburg et al. (USPN 2012/0331546). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to stylus functionality based on movement.  Claims 1-21 of U.S. Patent No. 9,116,558 teach all the limitations except for functionality based on vertical or horizontal orientation.
Falkenburg teaches a stylus with functionality based on vertical or horizontal orientation (Claim 11 and Figs. 1-16.  At least Fig. 2, item 214 and paragraphs [0032]-[0034], [0039], [0045], [0048] and [0049] teach movement detection to determine a condition of the stylus and Claim 11 and paragraphs [0036]-[0048], [0068] and [0072] teach various actions can be performed based on the detected condition of the stylus).
U.S. Patent No. 9,116,558 teaches a base process/product of a stylus detecting motion which the claimed invention can be seen as an improvement in that the functionality is based on vertical or horizontal orientation.  Falkenburg teaches a known technique of a stylus with functionality based on vertical or horizontal orientation that is comparable to the base process/product.
Falkenburg’s known technique of a stylus with functionality based on vertical or horizontal orientation would have been recognized by one skilled in the art as applicable to the base process/product of U.S. Patent No. 9,116,558 and the results would have 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claims 1-3, 7-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,164,603 in view of Falkenburg et al. (USPN 2012/0331546). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to stylus functionality based on movement.  Claims 1-20 of U.S. Patent No. 9,164,603 teach all the limitations except for functionality based on vertical or horizontal orientation and specific movement sensors.
Falkenburg teaches a stylus with functionality based on vertical or horizontal orientation and specific movement sensors (Claim 11 and Figs. 1-16.  At least Fig. 2, item 214 and paragraphs [0032]-[0034], [0039], [0045], [0048] and [0049] teach 
U.S. Patent No. 9,164,603 teaches a base process/product of a stylus detecting motion which the claimed invention can be seen as an improvement in that the functionality is based on vertical or horizontal orientation and specific movement sensors.  Falkenburg teaches a known technique of a stylus with functionality based on vertical or horizontal orientation and specific movement sensors that is comparable to the base process/product.
Falkenburg’s known technique of a stylus with functionality based on vertical or horizontal orientation and specific movement sensors would have been recognized by one skilled in the art as applicable to the base process/product of U.S. Patent No. 9,164,603 and the results would have been predictable and resulted in stylus functionality based on vertical or horizontal orientation and specific movement sensors which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready .


Claims 1-3, 7-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,880,645 in view of Falkenburg et al. (USPN 2012/0331546). 

Rejected for substantially the same reasons discussed above.


Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,164,603 in view of Falkenburg et al. (USPN 2012/0331546) and further in view of Fahraeus et al. (USPN 2002/0175903).
The further limitations of Claims 4 and 14 are rejected for substantially the same reasons as Claims 4 and 14, discussed above.


Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,880,645 in view of Falkenburg et al. (USPN 2012/0331546) and further in view of Fahraeus et al. (USPN 2002/0175903).



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ben Ayed (USPN 2005/0110778), Rehm (USPN 2007/0285405) and Cao et al. (USPN 2012/0206330)  teaches a stylus and motion input.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623